       Case 8:20-cv-03496-PWG Document 1 Filed 12/01/20 Page 1 of 10



              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MARYLAND


                                      )
DANIEL A. MYERS AND
                                      )
KATHERINE A. MARIN SOSA
                                      )
6001 Montrose Rd, Suite 705
                                      )
Rockville, MD 20852
                                      )
                       Plaintiffs,    )
                v.                    )
                                      )
MIKE POMPEO, United States            )
Secretary of State                    )
Office of Legal Advisor               )
US Department of State                )
2201 C Street NW                      )
Washington DC, 20520                  )
                                      )
CHAD WOLF, Acting United              )   Civil No. _____________________
States Secretary Department of        )
Homeland Security
                                      )
Office of the General Counsel
Department of Homeland Security       )
3801 Nebraska Ave NW                  )
Washington, DC 20016
                                      )
                                      )
WILLIAM BARR, United States
                                      )
Attorney General
                                      )
United States Department of Justice
                                      )
950 Pennsylvania Ave NW
                                      )
Washington, DC 20530
                                      )
                                      )
                        Defendants
                                      )

  COMPLAINT FOR DECLARATORY RELIEF IN THE NATURE OF
                     MANDAMUS

      COME NOW the Plaintiffs, Daniel A. Myers and Katherine A. Marin
             Case 8:20-cv-03496-PWG Document 1 Filed 12/01/20 Page 2 of 10


 1
     Sosa, by counsel, and for their causes of action against the Defendants, allege and
 2
     state the following:
 3

 4                                   INTRODUCTION
 5
           1.     This is an action for declaratory relief in the nature of mandamus, to
 6
     compel the Defendants to act on the immigrant visa application filed by Plaintiff,
 7

 8   Katherine A. Marin Sosa following an approved I-130 family spousal petition by
 9
     Plaintiff, Daniel A. Myers. This application is within the jurisdiction of the
10
     Defendants, who have improperly withheld action on it to Plaintiffs’ detriment.
11

12                                    JURISDICTION
13
           2.     This Court has jurisdiction pursuant to the provisions of 28 U.S.C. §
14
     1331 (federal question jurisdiction) as a civil action arising under the
15

16   Constitution of the United States and the Immigration and Nationality Act (INA)
17
     codified at 8 U.S.C. § 1101 et seq; 5 U.S.C. § 701 et seq. (Administrative
18
     Procedure Act or APA) as an action to compel agency action unlawfully withheld
19

20   or unreasonably delayed; and 28 U.S.C. § 1361 as an action to compel an officer
21
     or employee of the United States to perform a duty owed to Plaintiffs.
22

23
                                EXHAUSTION OF REMEDIES

24         3.     Plaintiffs have exhausted their administrative remedies. Plaintiffs
25
     have made inquiries about the status of the pending immigrant visa application
26

27   through the congressional liaison. No further administrative remedies are

28
                                                1
             Case 8:20-cv-03496-PWG Document 1 Filed 12/01/20 Page 3 of 10


 1
     available to address the Defendants’ failure to act on the Plaintiffs’ application.
 2
                                            VENUE
 3

 4         4.     Venue is proper in this Court pursuant to 28 U.S.C. Section 1391(e),
 5
     as amended, which provides that in a civil action in which a defendant is an officer
 6
     or employee of the United States or any agency thereof, the action may be brought
 7

 8   in any judicial district where the plaintiff resides if no real property is involved in
 9
     the action. Venue is proper in this Court under 28 U.S.C. §1391(e)(3) because the
10
     Plaintiff, Mr. Daniel A. Myers, resides within this judicial district, and no real
11

12   property is involved in this action.
13
                                        PLAINTIFFS
14
           5.     Plaintiff Katherine A. Marin Sosa is a native and citizen of
15

16   Colombia. She is married to Daniel A. Myers, a United States citizen. Ms.
17
     Marin Sosa is the beneficiary of an approved I-130 petition filed by her spouse.
18
           6.     Plaintiff Daniel A. Myers is a native and citizen of the United States.
19

20   Mr. Myers is married to Katherine A. Marin Sosa. He is a United States citizen
21
     by birth. Mr. Myers filed an I-130 family spousal petition on behalf of his wife.
22

23
     The petition was approved by the United States Citizenship and Immigration

24   Service and transferred to the National Visa Center for consular processing.
25
     //
26

27   //

28
                                                 2
           Case 8:20-cv-03496-PWG Document 1 Filed 12/01/20 Page 4 of 10


 1
                                    DEFENDANTS
 2
         7.      Defendant Mike Pompeo is the Secretary of State of the United
 3

 4   States. In his capacity as Secretary of State, Mr. Pompeo is responsible for the
 5
     overall administration of the Department of State, including the Bureau of
 6
     Consular affairs, which is responsible for issuance of visas under the
 7

 8   immigration laws of the United States. Mr. Pompeo is sued in his official
 9
     capacity.
10
         8.      Defendant Chad Wolf is the alleged acting United States Secretary
11

12   of the Department of Homeland Security (DHS). In his capacity as Secretary,
13
     Chad Wolf is charged with the administration and enforcement of the
14
     Immigration and Nationality Act (INA), and has oversight of all federal
15

16   immigration agencies including the Customs and Border Protection (CBP),
17
     Immigration and Customs Enforcement (ICE), and U.S. Citizenship and
18
     Immigration Services (USCIS). Chad Wolf is sued in his official capacity.
19

20        9.     Defendant William Barr is the United States Attorney General. In
21
     his capacity as United States Attorney General, Mr. Barr is responsible for the
22

23
     administration and enforcement of the immigration laws of the United States.

24   He additionally heads the Department of Justice which performs certain
25
     background and security checks in connection with applications for benefits
26

27   under the INA. Mr. Barr is sued in his official capacity.

28
                                             3
            Case 8:20-cv-03496-PWG Document 1 Filed 12/01/20 Page 5 of 10


 1
                              FACTUAL ALLEGATIONS
 2
           10.   Plaintiff Daniel A. Myers is a United States citizen. He married
 3

 4    Plaintiff Katherine A. Marin Sosa on May 17, 2019 in Cartagena, Colombia. He
 5
      filed an I-130 petition for his spouse on July 3, 2019. The petition is an
 6
      immediate relative petition.
 7

 8         11.   On March 16, 2020, the I-130 petition was approved by USCIS and
 9
      transferred to the National Visa Center for consular processing. See Exhibit 1, I-
10
      130 Approval Notice. The petition was assigned case number BGT2020581034.
11

12         12.   On April 9, 2020, the immigrant visa application with submitted to
13
      the U.S. Department of State. See Exhibit 2, DS-260 Immigrant Visa
14
      Application Confirmation.
15

16         13.   Although the immigrant visa application and supporting documents
17
      were submitted, no immigrant visa interview date has been set by the U.S.
18
      Embassy in Bogota, Colombia.
19

20         14.   According to the Consular Electronic Application Center, the
21
      application is still being processed at the National Visa Center.
22

23
           15.   On Wednesday, April 22, 2020, President Trump signed a

24   Proclamation suspending entry into the United States of certain immigrants who
25
     “present risk to the U.S. labor market during the economic recovery following the
26

27   COVID-19 outbreak.” The proclamation was effective on April 23, 2020 and

28
                                               4
             Case 8:20-cv-03496-PWG Document 1 Filed 12/01/20 Page 6 of 10


 1
     expires December 31, 2020. The proclamation provides exceptions to its
 2
     restrictions for certain categories of immigrants, including spouses of U.S.
 3

 4   citizens. See Exhibit 3, Presidential Proclamation 10014.
 5
           16.       According to the U.S. Embassy of Bogota Colombia’s website,
 6
     “As of March 17, U.S. Embassy Bogotá canceled routine immigrant and
 7

 8   nonimmigrant visa appointments to safeguard the health and safety of visa
 9
     applicants and Embassy staff.” However as of August 14, 2020, they began
10
     conducting visa interviews for students and their qualifying family members in
11

12   the F and M visa categories and in some cases exchange visitors in the J visa
13
     category. The Embassy sites Presidential Proclamation 10014. See
14
     https://co.usembassy.gov/visas/immigrant-visas/.
15

16         17.    After requesting congressional assistance, on November 6, 2020 and
17
     November 16, 2020, Senator Ted Cruz’s office received notification from the
18
     National Visa Center that they received all the necessary forms and documents
19

20   but that the case could not be scheduled for an interview date. See Exhibit 4, e-
21
     mail correspondence from Senator Ted Cruz’s office.
22

23
           18.    On November 20, 2020, revised guidance was issued by the

24   Department of State in accordance with a Court order to “treat visa applicants …
25
     no less favorably than any other nonimmigrant visa applicant.” See Exhibit 5,
26

27   Revised Guidance for the Court Order in National Association of Manufacturers

28
                                               5
              Case 8:20-cv-03496-PWG Document 1 Filed 12/01/20 Page 7 of 10


 1
     v DHS.
 2
          19.     Despite Plaintiffs’ considerable efforts to resolve this issue, Ms.
 3

 4    Marin Sosa’s immigrant visa application remains pending.
 5
                                  CLAIMS FOR RELIEF
 6
                    Count One – Mandamus Action, 28 U.S.C. § 1361
 7

 8        20.     Plaintiffs re-allege and incorporate by reference paragraphs 1
 9
     through 19 above.
10
          21.     Plaintiffs have a claim for mandamus relief under 28 U.S.C. § 1361
11

12   which provides the authority to compel Defendants to perform a duty owed to
13
     Plaintiff. Defendants have willfully and unreasonably failed to adjudicate
14
     Plaintiff’s pending immigrant visa application. The Defendants owe a duty to
15

16   adjudicate the application under the INA and federal regulations. See 8 U.S.C. §
17
     1154(b), 22 CFR 42.81 (when a visa application has been properly completed
18
     and executed before a consular officer, the consular officer must either issue or
19

20   refuse the visa). The Ninth Circuit persuasively has found that it has authority to
21
     grant mandamus relief to compel a consular officer to act on a visa application.
22

23
     In Patel, 134 F.3d at 932, the court remanded for the district court to order the

24   U.S. Consulate in Bombay, India to act on the plaintiff’s visa application.
25
     Although the court acknowledged that “[n]ormally, a consular official’s
26

27   discretionary decision to grant or deny a visa petition is not subject to review,”

28
                                               6
             Case 8:20-cv-03496-PWG Document 1 Filed 12/01/20 Page 8 of 10


 1
     the court found mandamus jurisdiction when the consul “fail[s] to take an
 2
     action.” Patel v. Reno, 134 F.3d 929 at 931-32 (9th Cir. 1997); see also Assad v.
 3

 4   Holder, No. 2:13-00117, 2013 WL 5935631, *4 (D.N.J. Nov.1, 2013)
 5
     (Embassy’s failure to make final decision on visa application gives court
 6
     jurisdiction to grant mandamus).
 7

 8         22.    Defendants’ continual delay and refusal to adjudicate the instant
 9
     application is unreasonable in light of the significant emotional and financial
10
     harm that this action has caused the Plaintiffs. It is further unreasonable given
11

12   the exception to Presidential Proclamation 10014 for spouses of US citizens and
13
     revised guidance to treat nonimmigrant and immigrant visas the same.
14
     Moreover, the U.S. Embassy in Bogota is processing some nonimmigrant visa
15

16   applications in spite of COVID-19 precautions.
17
           Count Two – Administrative Procedures Act, 5 U.S.C. §§ 701 et seq.
18
           23.    Plaintiffs re-allege and incorporate by reference paragraphs 1
19

20   through 19 above.
21
           24.    By failing to process the Plaintiffs immigrant visa application, the
22

23
     Defendants are in violation of the Administrative Procedures Act (APA). The

24   Defendants are unlawfully withholding and unreasonably delaying action on
25
     Plaintiffs application and has failed to carry out the adjudicative functions
26

27   delegated to them by law with regard to Plaintiffs’ case. Defendants’ actions are

28
                                               7
             Case 8:20-cv-03496-PWG Document 1 Filed 12/01/20 Page 9 of 10


 1
     arbitrary and capricious, and not in accordance with law.
 2
                         Count Three – Equal Access to Justice Act
 3

 4         25.    Plaintiffs re-allege and incorporate by reference paragraphs 1
 5
     through 19 above.
 6
           26.    If they prevail, Plaintiffs will seek attorney’s fees and costs under
 7

 8   the Equal Access to Justice Act (EAJA), as amended, 5 U.S.C. § 504 and 28
 9
     U.S.C. § 2412.
10
                                       CONCLUSION
11

12   WHEREFORE, Plaintiffs request the Court to grant the following relief:
13
     (1) Accept and maintain continuing jurisdiction of this action.
14
     (2) Order Defendants to adjudicate Plaintiffs pending immigrant visa application
15

16   within 30 days of the Court’s order.
17
     (3) Award Plaintiffs the costs of this action, including fair and reasonable attorney's
18
     fees as provided in the Equal Access to Justice Act.
19

20   (4) Provide such relief as the Court may deem proper and appropriate.
21

22   Dated: December 1, 2020
23
                                                    Respectfully submitted,

24                                                  /s/ Eugene W. Policastri
25
                                                    Eugene W. Policastri, Bar No 14917
                                                    Policastri Law Firm
26                                                  600 Jefferson Plaza, Suite 308
27                                                  Rockville, MD 20852
                                                    Telephone: (240)660-2219
28
                                                8
     Case 8:20-cv-03496-PWG Document 1 Filed 12/01/20 Page 10 of 10


 1
                                       Facsimile: (240)235-4399
 2                                     E-mail:gene@policastrilawfirm.com
                                       Designated Local Counsel
 3

 4
               AND
 5

 6                                     Jennifer Rozdzielski
                                       JR Immigration Law
 7
                                       21250 Hawthorne Blvd., Suite 500
 8                                     Torrance, CA 90503
                                       Telephone: (310)792-7063
 9
                                       Facsimile: (310)388-0646
10                                     E-mail: jennifer@jrvisalaw.com
                                       Pro Hac Vice application pending
11

12                                     Attorneys for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                   9
